PER CURIAM.
Defendant moves for an appeal from a judgment awarding plaintiff $928.80 as damages for hail and windstorm damage to a tobacco crop covered by defendant’s insurance policy. Defendant’s ground of reversal is that the court improperly allowed the introduction of incompetent evidence. This evidence consisted of percentage estimates of the damage to the crop testified to by neighboring farmers who had seen the crop hung in the barn.
Defendant contends that in Fidelity Phenix Fire Insurance Company of New York v. Henry, 248 Ky. 818, 60 S.W.2d 111, we declared incompetent any percentage estimates of damage under a hail insurance policy. We do not construe that case as fixing such a rigid rule as is contended for by defendant.
While some of the opinion evidence in the present case may have been objectionable because lacking a sufficient foundation, in view of the admitted fact that the plaintiff did suffer substantial damage covered by the insurance policy, the practical limitations of proof, and the fact that there was adequate competent evidence to support the jury verdict, the error complained of does not justify our reversal of the judgment. CR 61.01.
The motion for appeal is denied and the judgment stands affirmed.